Citation Nr: 0710028	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July of 1951 to July 
of 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2007, a motion to advance this appeal on the docket, 
due to the veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).

The appeal is REMANDED to the RO via the agency of original 
jurisdiction (AOJ).  VA will notify the appellant if further 
action is required.  


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).   
In this case, the veteran (in his notice of disagreement) and 
his representative (in a March 2007 brief) have specifically 
requested a VA examination with medical nexus opinion on the 
question of whether the veteran's currently reported tinnitus 
is related to acoustic trauma in service.  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final 
adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. At 83.  

In this case, as to evidence of current disability of 
tinnitus, there is competent evidence by means of VA 
treatment record entries of July 2000, May 2003, and June of 
2004, in which the veteran stated that he experienced ringing 
in his ears or tinnitus and note a history of tinnitus.  In 
addition, the veteran has reported that he has bilateral 
tinnitus.  

There is also some evidence of an in-service event or injury 
of acoustic trauma.  The veteran stated that he was subjected 
to extremely high levels of noise in service for which he 
wore no ear protection.  The veteran wrote in his August 2004 
letter to the Board, that during his Air Force years at 
Westover AFB, he was assigned to stand under each aircraft 
engine, including jet engines, while in the start up mode, 
and to be a fire guard with a fire extinguisher in the event 
that an engine blew out.  He wrote there was no ear 
protection required, as there is now, and that he was exposed 
to over 90 decibels of noise during this assignment, which 
was for two years.  The appellant's DD Form 214 reflects that 
he was assigned to the 4050th Field Maintenance Squadron at 
Westover AFB, and that he was certified by the Airman 
Electronic Fundamental Course and the Aircraft Instrument 
Mechanic Course.    

In this case, many of the appellant's service records were 
destroyed in the 1973 fire of the National Personnel Records 
Center in St. Louis.  Where service records are presumed to 
have been or were destroyed while the file was in the 
possession of the government, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
this case, the Board acknowledges evidence of the veteran's 
in-service acoustic trauma, such as the veteran's report of 
serving as a fire guard at Westover AFB with repeated 
exposure to sounds in excess of 90 decibels of noise for two 
years without ear protection, which is supported by a DD Form 
214 showing a military occupational specialty of field 
maintenance of aircraft and service personnel records showing 
the veteran worked in maintenance of aircraft.  The veteran 
does not contend that he experienced tinnitus in service, or 
that service medical records would show complaints or 
treatment of tinnitus in service.  Because any additional 
service record evidence or alternative development of service 
records would only relate to the element of in-service injury 
of acoustic trauma in service, an element that the Board 
finds has already been shown by the evidence of record, no 
further alternative development of service records is needed, 
including such alternative evidence as lay statements of 
fellow service members. 

There is also of record some lay or medical evidence that 
indicates that the veteran's tinnitus may be associated with 
in-service acoustic trauma of working with aircraft engines 
without ear protection.  The veteran has asserted in writing 
as part of his contentions that his current bilateral 
tinnitus was due to exposure to aircraft engine noise during 
service. 

In this case, the Board finds there is insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the issue of service connection for tinnitus.  The veteran 
has not been afforded a VA medical examination, including 
with medical nexus opinion, and there is otherwise no 
competent medical opinion evidence of record on the question 
of nexus of current tinnitus to in-service acoustic trauma.  
The veteran and his representative have specifically 
requested a VA examination with medical nexus opinion.  In 
this case, there is some evidence of current disability of 
tinnitus, some evidence that the veteran suffered an injury 
(acoustic trauma) in service, and some evidence that 
indicates that the veteran's tinnitus may be associated with 
in-service acoustic trauma of working with aircraft engines 
without ear protection.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
bilateral tinnitus.  The examiner should 
be provided the full and accurate 
relevant history of the appellant's 
tinnitus; VA treatment records from July 
2000 through June of 2004 showing his 
reports of tinnitus; DD Form 214; and 
records obtained from the National 
Archives showing his Air Force assignment 
at Westover AFB; and should be advised 
that in-service acoustic trauma of 
aircraft engine noise has been 
established.  

For any current tinnitus diagnosis, the 
examiner should offer an opinion as to 
whether the tinnitus is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) in-service acoustic trauma 
due to aircraft engine noise.  A complete 
rationale should be provided for any 
opinion given.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
tinnitus.  If service connection is not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The purpose of this remand is to fulfill VA' duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


